Carley, Presiding Judge.
Appellant-plaintiff brought suit, seeking to recover for personal injuries sustained in an automobile collision. Appellee-defendants answered, denying the material allegations of appellant’s complaint. The case proceeded to trial before a jury and appellee Millines moved for a directed verdict at the close of appellant’s evidence. The trial court took the motion under advisement. At the close of all evidence, appellee Millines again moved for directed verdict. The trial court denied this motion and allowed the case to go to the jury. After the jury returned a verdict in favor of appellant against both appellees, the trial court, acting sua sponte and without ever entering judgment on the jury’s verdict, ordered that the original motion for directed verdict made by appellee Millines at the close of appellant’s evidence “be granted notwithstanding the verdict of the jury.” In Case No. A92A0302, appellant appeals from the judgment entered on the trial court’s sua sponte grant of appellee Millines’ motion for directed verdict and, in Case No. A92A0303, appellee cross-appeals.
These cases are controlled by Anaya v. Brooks Auto Parts, 203 Ga. App. 485 (1, 2) (417 SE2d 423) (1992): “ ‘[T]he trial court [in the instant case] should not in effect have entered a judgment notwithstanding the verdict . . . prior to entry of judgment on the verdict. [Cit.]’. . . . Accordingly, the trial court’s erroneous post-verdict grant of [appellee Millines’] motion for directed verdict must be ‘reversed with direction that judgment be entered on the jury’s verdict. Thereafter, appellant will be entitled to pursue [his] post-judgment remedies, including the right to file an . . . appeal from any adverse final judgment in the case.’ [Cit.] The cross-appeal from the judgment entered on the trial court’s grant of appellee’s motion for a directed verdict must be dismissed.” (Emphasis in original.)

Judgment reversed with direction in Case No. A92A0302. Appeal dismissed in Case No. A92A0303.


Pope and Johnson, JJ., concur.

*112Decided April 30, 1992.
Goldstein & Redic, Dennis M. Redic, Patrick R. Matarrese, for appellant.
Greer, Klosik & Daugherty, Richard G. Greer, Robert J. Mc-Cune, for appellee.